DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, claim 1 was objected to.  The examiner thanks the applicant for amending the claim and thus withdraws the claim objection. 
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Edward Ellis on 10/14/2021. 
5.	In order to avoid 112 issues, the application has been amended as follows:
Claim 2: (Cancelled) 
Claim 3: (Currently Amended) The semiconductor processing system of claim 1, wherein one or more of the plurality of nozzles of the first sprayer are configured to independently pivot relative to the elongated bar to which the plurality of nozzles are mounted.  
Claim 4: (Currently Amended) The semiconductor processing system of claim 1, wherein the plurality of nozzles of the first sprayer comprises fan nozzles that are arranged linearly across a width of the opening. 
Reasons for Allowance
6.	Claims 1, 3-20, 27, 29 and 31-35 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
8.	The closest prior art of record is Taddei et al. (PG Pub U.S 2014/0377951), Betancourt et al. (U.S Patent 6,514,355), Jang et al. (PG Pub U.S 2004/0074600), Bertoz et al. (WO 03/095115), and Lee (KR 20120040466A; See English Machine Translation Provided).
9.	Regarding claim 1, Taddei teaches a semiconductor processing system comprising: an immersion station adapted for immersion of a wafer in solvent for removal of material, and a lift-off station adapted to completely remove material from the surface of the wafer and transferring the wafer. 
10.	Taddei fails to teach the first sprayer [swivel sprayer] being pivotally mounted relative to the housing and positionable such that the elongated bar extends longitudinally next to the opening of the housing so that when the wafer is removed through the opening, the wafer passes below the elongated bar. 
11.	 Betancourt teaches a semiconductor processing system where an immersion station, including a first sprayer having a plurality of nozzles positioned to spray the wafer as it is transferred out of the immersion station. 
12.	Betancourt fails to teach the first sprayer [swivel sprayer] being pivotally mounted relative to the housing and positionable such that the elongated bar extends longitudinally next to the opening of the housing so that when the wafer is removed through the opening, the wafer passes below the elongated bar.
13.	Jang teaches a semiconductor processing system with a self-cleaning immersion station, including a self-cleaning assembly adapted to spray cleaning fluid on internal surfaces of the immersion station.  

15. 	Bertoz teaches a semiconductor processing system with a lift-off station including a vacuum-assisted separator adapted to spray solvent at a high pressure spray onto the wafer surface while applying suction in the vicinity of the sprayed wafer surface to capture material dislodged by the spray 
16.	Bertoz fails to teach the first sprayer [swivel sprayer] being pivotally mounted relative to the housing and positionable such that the elongated bar extends longitudinally next to the opening of the housing so that when the wafer is removed through the opening, the wafer passes below the elongated bar.
17.	Lee teaches a semiconductor processing system and with a self-cleaning lift-off station including at least one cleaning sprayer adapted to clean internal surfaces of the lift-off station. 

18.	Lee fails to teach the first sprayer [swivel sprayer] being pivotally mounted relative to the housing and positionable such that the elongated bar extends longitudinally next to the opening of the housing so that when the wafer is removed through the opening, the wafer passes below the elongated bar.

19.	An updated search conducted by the examiner generated the following reference: Moe et al. (U.S Pat 4,722,355). 
20.	Moe teaches a semiconductor processing system wherein the housing of the immersion station includes an opening located along one side of the housing through which the wafer can 
21.	Moe fails to teach the first sprayer [swivel sprayer] being pivotally mounted relative to the housing and positionable such that the elongated bar extends longitudinally next to the opening of the housing so that when the wafer is removed through the opening, the wafer passes below the elongated bar. 
22.	Thus, the prior art of record, individually and in combination, does not fairly teach or suggest the first sprayer [swivel sprayer] being pivotally mounted relative to the housing and positionable such that the elongated bar extends longitudinally next to the opening of the housing so that when the wafer is removed through the opening, the wafer passes below the elongated bar as in the context of the device in claim 1 and 27.    

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714